 1

 2

 3

 4

 5

 6

 7

 8

 9
                                  UNITED STATES DISTRICT COURT
10
                 NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION
11

12
     CURTIS SAUNDERS, individually and on                   Case No. 4:19-cv-4548-HSG
13   behalf of classes of similarly situated individuals,
                                                            (Assigned to Hon. Haywood S Gilliam, Jr)
14
                              Plaintiff,
                                                            ORDER GRANTING STIPULATION
15                                                          TO CONTINUE THE INITIAL CASE
            v.
                                                            MANAGEMENT CONFERENCE
16
     SUNRUN, INC., a Delaware Corporation,
17
                              Defendant.
18

19

20

21

22

23

24

25

26

27

28

                 ORDER GRANTING STIPULATION TO CONTINUE THE INITIAL CASE
                               MANAGEMENT CONFERENCE
                                     NO. 4:19-CV-4548
 1          The Court, having reviewed the Joint Stipulation of the parties to continue the Case

 2   Management Conference, hereby orders that

 3      x   the Case Management Conference set for November 12, 2019 is continued and rescheduled
 4          to November 19, 2019 at 2:00 p.m.
 5

 6

 7

 8

 9
10          PURSUANT TO STIPULATION, IT IS SO ORDERED.
11

12   Dated: 11/5/2019

13                                                       _________________________________

14                                                       Hon. Haywood S Gilliam, Jr
                                                         United States District Judge
15

16
17

18

19

20

21

22

23

24

25

26

27

28                                                   1
               ORDER GRANTING STIPULATION TO CONTINUE THE INITIAL CASE
                             MANAGEMENT CONFERENCE
                                   NO. 4:19-CV-4548
